Hammond, J.,
delivered the opinion of the Court.
Applicant seeks leave to appeal from a denial of what he called a writ of certiorari but which Judge McLaughlin of the Circuit Court for Washington County treated as a petition for the writ of habeas corpus. The applicant was serving a two year sentence from July 16, 1954, at the Maryland House of Correction, when on February 9, 1955, he escaped. After his recapture, he was sentenced by the Criminal Court of Baltimore for crimes he committed while at liberty — vis., being a rogue and a vagabond and assault — to twenty-four months in addition to the balance of the sentence from which he had escaped. On October 11, 1955, he received from the Circuit Court for Anne Arundel County a further sentence of nine months for escape. All of the foregoing sentences were to run consecutively.
We shall treat the case as an application for habeas corpus, as the trial court did, inasmuch as we know of no authority for the use of certiorari under the circumstances here. See Kalis v. Brown, 199 Md. 498, 501.
*604The applicant contends that while subject to jurisdiction of the Criminal Court of Baltimore he had inadequate time to prepare his defense and he was tried without arraignment. He further complains of the procedure of the Circuit Court for Anne Arundel County which sentenced him for escape, apparently meaning to imply that he was sentenced in absentia■, and concludes that he should be released.
Inadequate time to prepare a defense and trial without arraignment cannot serve as basis for habeas corpus. Wilhelm v. Warden, 209 Md. 624, 625. Equally without merit are applicant’s other complaints. He alleges no facts from which we might conclude that proceedings in the Circuit Court for Anne Arundel County were improper but, in any event, the records show that on October 11, 1955, he was tried for escape, pleaded guilty and was sentenced to nine months in the House of Correction. On June 25, 1956, applicant completed serving the balance of the sentence from which he had escaped and began to serve the twenty-four months imposed by the Criminal Court of Baltimore, after which he has still to serve nine months for escape. It is clear that applicant has many months yet to serve before being eligible for release.

Application denied, with costs.